By the Court.

Benning, J.
delivering the opinion.
£1.] Was the verdict contrary to the evidence? It was, anless the plaintiff showed title in himself. Did he show title In himself?
The plaintiff attempted, in two ways, to show title in himself: by a chain of conveyances down to himself from the drawers, and by the Statute of Limitations.
In respect to the first way, he succeeded in showing a grant from the State to John Arlines’ orphans, and a deed feaan James Arlines to Jer. Walker, but he failed to show any deed from Walker to any person, Or any other deed from an Arlines or the heir of an Arlines, to any person. He *607showed a deed from Ann Davis to Diskin Holcombe, but he left a chasm between Ann Davis and Walker — between Ann Davis and the Arlines.
The plaintiff failed, then, to show title in himself, in the first way, by a chain of conveyances from the drawer down to himself.
Did he show title in himself by the Statute of Limitations?
This question may be resolved into this: was the possession or possessions of Diskin Holcombe such as perfected title in McBride and those claiming under him, by virtue of the Statute of Limitations ? For Holcombe was the only person who ever had any actual possession of the lot; and McBride bought it at Sheriff’s sale as his property.
And the answer to this question must be no.
The first possession of Holcombe was not continuous; and such as it was, it was that of a trespasser — a mere squatter.
And the possession of a mere trespasser, is to be deemed to be a possession in subordination to the right of him who has the true title. (Ang. Lim. Ch. 31, §5.)
This possession, too, was confined to the mere spot where the still stood, or to the spot on which the ’still-house stood.
This first possession, then, of Diskin Holcombe, was nofc sufficient to clothe him with title under the Statute of Limitations ; and therefore, was not sufficient to clothe those claiming under him with such title.
And as to his second possession, it does not appear that that was a possession which he held under any of the plaintiff’s lessors; and if that appeared, it would do the plaintiff no good, as the possession was, in itself, of less duration than seven years; and there was no other sufficient possession with which it could be connected, to make up the seven years. Indeed, a chasm of three years intervened between it and the previous possession, such as that was of Diskin Holcombe.
All which being so, we think that the verdict was contrary to the evidence; and therefore, that the Court below should have granted the motion for a new trial.